El Juez Pbesidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecha 12 de mayo de 1908. El Pueblo de Puerto Rico, representado por el Fiscal del Distrito de San Juan, Liber-tad Torres Gran, presentó demanda a la corte de dicho dis-trito, Sección Segunda, contra William D. Noble y Paulino Pumarada, sobre cobro de dinero adeudado en concepto de fianza, y en esa demanda alega el demandante como hechos determinantes de su acción los siguientes:
Que habiéndose presentado ante la Corte de Distrito de San Juan, Sección Segunda, una acusación contra Hernán Castés por delito de falsa representación e impostura (felony) la corte dispuso que el acusado prestara una fianza de $800 para gozar de libertad provisional. ■
*703Que en 19 de abril de 1907 David Noble y Paulino Puma-rada, los demandados, prestaron la fianza mediante documento suscrito y jurado ante el secretario de la corte y aprobado por el juez, cuyo documento se inserta en la demanda y dice así:
“Nosotros, Paulino Pumarada y W. D. Noble, por la présente respondemos de que el susodicho Hernán Castés y Salazar compare-cerá en este o cualquier otro tribunal en virtud de cualquier cita-ción que se le baga y de que en todo tiempo estará pronto a acatar sus órdenes y providencias, así como de que comparecerá al pronun-ciamiento de la sentencia, sometiéndose a la ejecución de la misma, y si -dejare de estar y pasar por cualquiera de esas condiciones nos obligamos asimismo a pagar al Pueblo de Puerto Rico la cantidad de $800.”
Que en septiembre 10 de 1907 y en virtud de no haber comparecido Hernán Gastes a contestar la acusación se. de-claró la fianza u obligación confiscada por la corte, habiendo transcurrido varios términos sin que los fiadores hayan pre-sentado al acusado ni hecho alegación alguna “y que corno quiera que Hernán Castés no ha comparecido al llamamiento legal de la corte se ha hecho buena dicha fianza u obligación.’*
La demanda concluye con la súplica de que se dicte sen-tencia condenando a los fiadores demandados William D. Noble y Paulino Fumarada a pagar al demandante la suma de $800 con las costas que se causaren y el interés legal corres-pondiente desde el ejercicio de lá acción.
Ambos demandados al contestar la demanda opusieron a ella la excepción previa de que no aduce hechos suficientes para constituir una causa de acción y como mayor defensa alegaron que en un día del mes de abril de 1907 prestaron una fianza de $800 a favor de El Pueblo de Puerto Rico para responder de una acusación que había sido presentada ante la Corte de Distrito de San Juan contra Hernán Castés por el supuesto delito de falsa representación e impostura; que por la demanda habían venido en conocimiento de que dicha fianza había sido confiscada pero que si hubieran sido reque-*704ridos inmediatamente para presentar al acusado les hubiera sido fácil hacerlo por saber ellos .donde se encontraba; y que la acusación por la cual fué detenido Hernán Castés no cons-tituía delito alguno y no teniendo él responsabilidad tampoco podían tenerla sus fiadores.
Transcurridos cerca de diez años, o sea en 25 de marzo de 1918, el demandante solicitó se señalara día y ñora para la Vista del caso en sus méritos y el señalamiento se hizo para el día Io. de abril siguiente, en cuyo día se practicaron las pruebas propuestas por ambas partes, consistiendo la del demandante en el record No. 1220 de la causa criminal de El Pueblo de Puerto Rico v. Hernán Castés Salazar debida-mente autenticado, y la de los demandados en declaraciones de los mismos como testigos, quienes manifestaron que por agosto o septiembre de 1907 falleció en Venezuela el acusado Hernán Castés dándose conocimiento de la muerte al Fiscal Torres G-rau. El juez dió a los demandados un plazo de sesenta días para que presentaran documento legalizado de la muerte de Hernán Castés, y no habiéndolo hecho el de-mandante presentó mociones a la corto en' junio 3 y julio 9, 1918 para que se diera por terminado el pleito y se dictara sentencia definitiva. Esa sentencia fué pronunciada. en 26 de julio citado y por ella se declaró con lugar la demanda y fueron condenados los demandados a pagar al demandante la suma de $800, las costas causadas y los intereses legales correspondientes desde el ejercicio de la acción.-
De dicha sentencia apelaron los demandados y alegan como motivos del recurso que la corte cometió error al declarar sin lugar la excepción de que la demanda no aduce hechos sufi-cientes para determinar una causa de acción y que la sen-tencia es contraria a la prueba.
Para sostener la excepción previa alegan los apelantes que la demanda no muestra que el acusado fué legalmente citado parada lectura de la acusación y que así citado de-jara de comparecer o que los fiadores o alguno de ellos hu-bieran sido notificados del día y hora en que la acusación *705había de ser leída para que trajeran al acusado a presencia de la corte, cuyos requisitos eran indispensables para que pudiera confiscarse la fianza por incomparecencia del acusado y por violación de la obligación contraída.
Examinado el documento de fianza que dejamos transcrito como parte integrante de la demanda, encontramos que los fiadores se obligaron a responder de que Hernán Castés y Salazar comparecería ante la corte en virtud de cualquier citación que se le hiciera y que si dejaba de hacerlo los fia-dores se obligaban a pagar a El Pueblo de Puerto Pico la cantidad de $800. La citación del acusado para su compa-recencia ante la corte era condición indispensable para que pudiera ser exigible la responsabilidad de los fiadores y dicha citación no fué alegada en la demanda, faltando por con-siguiente en ella una alegación necesaria para el ejercicio de la acción. Dicha falta de alegación no queda suplida por la ’ manifestación de que como quiera que Hernán Castés no ha comparecido al llamamiento legal de la corte se ha hecho buena dicha fianza u obligación. Eso más que una alegación ■ de hecho, demostrativa de la citación del acusado es una conclusión legal.
Otra razón invocan los apelantes para sostener el primer motivo del recurso, y es que también falta en la demanda la alegación esencial de que a virtud de fianza que prestaran Pumarada y Noble el acusado fué puesto en libertad.
Estamos conformes en que la misma naturaleza de la obli-gación de fianza precisaba la anterior alegación y para ello nos basta invocar la jurisprudencia establecida por el Tribunal Supremo de California en el caso de El Pueblo v. Babcock, 45 Cal. 252, en el cual dicha corte se expresó como» sigue:
“Sin considerar otras objeciones a la demanda, estamos conven-cidos de que la excepción debió haber sido sostenida por el fundamento de que no se alegó que Pollock fué puesto en libertad por virtud del otorgamiento y entrega de la fianza descrita. Esta alegación es indispensable en una acción de esta clase.”
*706Ciertamente que en la demanda se alega que la corte dis-puso que el acusado Iíernán Castés prestara una fianza de $800 para gozar de libertad provisional, que esa fianza fué prestada por los demandados, y que por no haber compare-cido Hernán Castés a contestar la acusación se declaró la fianza confiscada, pero esas alegaciones no suplen la falta de expresión de que el acusado fue puesto en libertad a vir-tud de la fianza prestada por los demandados.
“En la demanda debe alegarse que el acusado fué puesto en li-bertad de la custodia en que se bailaba. La alegación de habérsele •admitido que prestara fianza no es equivalente a eso y la manifes-tación de que el acusado no compareció no equivale a decir que fué puesto en libertad bajo fianza ni incluye necesariamente tal li-beración.
“La fianza no tiene validez a no ser que el acusado sea puesto , en libertad por el becbo de haberse prestado tal fianza; eso es lo que le dá vitalidad, y en la demanda deben alegarse todos y cada uno de los hechos necesarios para su validez, y sin tal alegación la demanda es fatalmente defectuosa y no determina hechos constitu-tivos de una causa de acción.” People v. Solomon, 5 Utah 277; 15 Pac. Rep. 4.
El recurso se sostiene por el primero de sus fundamentos y nos abstenemos por tanto de considerar el segundo, aparte de que tampoco podríamos hacerlo por no tener ante noso-tros todos los elementos probatorios aportados al juicio, fal-tando como faltan las constancias del récord de la causa criminal No. 1220, El Pueblo de Puerto Rico v. Hernán Castés Salazar, que fué presentado y admitido como prueba a ins-tancia del demandante.
Es de revocarse la sentencia apelada y dictarse otra por la que se declare sin lugar la demanda.

Revocada la sentencia apelada y declarada sin lugar la demanda, sin especial condenación de costas.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
*707El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.